Stewart, J.,
delivered the opinion of the Court.
Some tobacco belonging to private individuals, stored in the warehouses of the State, where it had been carried in pursuance of the law for inspection, was destroyed by fire.
The owners claim that the State is legally bound to indemnify them for the loss.
*483Having no power to institute suit against the State, without special leave, the Act of 1876, ch. 370, was passed, authorizing them to bring suit against the State, tor the purpose of ascertaining, through the Courts, if the State is liable to them for the value of the tobacco, and if so, the extent of the damages.
This suit was brought in pursuance of the said Act, to recover from the State the damages claimed.
A general demurrer was filed in behalf of the State to the declaration of the plaintiffs making the claim.
The Circuit Court sustained the demurrer, and the plaintiffs have appealed, and the question is — Was any error committed hy the Court in so ruling ?
From the origin of the government of the State, laws have been passed for the inspection of tobacco. Amongst other objects, with a view of raising revenue for public use, and the tobacco was required to be brought to the warehouses of the State for that purpose. Whether these inspection laws have been wise it is not our province to determine.
That power resides in the Legislature.
The State, in the organization of the Federal Government, having reserved the power of passing inspection laws, has since enacted such regulations as it deemed judicious and necessary for that purpose. In regard to the inspection of tobacco, the Act of 1864, ch. 346, amended by the Acts of 1865, ch. 194, 1867, ch. 348, and 1872, ch. 36, were the Acts in force when the loss and damage, now claimed by the plaintiffs, were sustained.
In the enactment of these laws, the State only exercised its authority as a sovereign power, to require the inspection of tobacco, for such purpose as, in its wisdom and discretion, and upon public considerations, it deemed just and proper.
In doing so, the State in no sense became a bailee of the tobacco, nor made itself responsible as a warehouseman, in the legal acceptation of that term.
*484(Decided February 20th, 1878.)
Such control constituted no element of contract or obligation, on the part of the State, to become answerable for the safe-keeping of the tobacco.
On behalf of the citizens generally the State was only exercising its lawful attribute of authority, in compelling its production at its warehouse, under the control of the inspector, tlj.e public officer appointed for that purpose, and who is required by such laws as the State may enact, to give bond as such for the faithful discharge of his duty..
To him is confided the custody of the tobacco, brought to the warehouse for inspection, until delivered to the owner.
He is responsible, according to the law enacted upon the subject, for his good conduct, as may be required of any other public officer in regard to the discharge of any other official duty. Schmaltz vs. United States, 4 Court of Claims Rep., 147 ; Dorsey’s Ex’r vs. State, 4 H. & McH., 165 ; Story on Bailment, 461-463.

Judgment affirmed.